Dissenting Opinion by
Mr. Chief Justice Bell:
It is clear from the jury’s verdict that the jury found, and its finding was supported by ample and strong evidence, that plaintiffs failed to prove they were entitled to recover on the contract which they pleaded, viz., 5% commissions on the sale price of all the stock. Moreover, it is absolutely clear and absolutely certain that plaintiffs failed even to prove (a) that they ever effected a sale of “Plant B” or (b) the sale price of “Plant B”, upon which unproved facts the jury’s verdict was based, viz., 5% of the ashing sales price of “Plant B”.
Under these facts and circumstances, I would enter judgment for defendant non obstante veredicto.